Peter Dysleski v. Commissioner.Dysleski v. CommissionerDocket No. 62369.United States Tax CourtT.C. Memo 1957-149; 1957 Tax Ct. Memo LEXIS 105; 16 T.C.M. (CCH) 629; T.C.M. (RIA) 57149; July 31, 1957*105  Samuel E. Fredrick, Esq., for the petitioner. Sumner L. Lipsky, Esq., for the respondent.  TIETJENSMemorandum Opinion TIETJENS, Judge: The Commissioner determined a deficiency in income tax for the year 1953 in the amount of $325.15. The petitioner filed his income tax return for 1953 with the director of internal revenue for the Brooklyn district of New York. The only question for decision is whether the petitioner is entitled to a dependency credit for his sister in the year 1953. The petitioner's claim for itemized deductions was abandoned at the hearing. At the conclusion of the trial of this case we found as a fact, from the petitioner's testimony and other evidence, that the petitioner contributed more than one-half of the support of his sister during the year 1953 and met the other requirements of the statute, and he is therefore entitled to a dependency credit for her for that year. Decision will be entered under Rule 50.